DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment to the Claims were received 05/09/2022, with amended and original claims 1-3, 5-11, 13-18, 20 and cancelled claims 4, 12, 19. 
Examiner reviewed the claim amendments along with the remarks. An updated search was performed, new prior art was identified and is incorporated into the amended claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-11, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O'Halloran  et al (US PG PUB 2008/0199063).
Regarding Claim 1, O’Halloran et al teaches a method for image reconstruction from plural copies (image reconstruction method using multiple image frames; ¶ [0050]), the method comprising: receiving a series of measured projections pi of a target object h and associated background (the image frame 2 is acquired 5 and composed of a set of projection views representing the object and background noise imaged; Figs 1, 9 and ¶ [0050]-[0052], [0055]); iteratively reconstructing images hi(k) of the target object and images gi(k) of the background of the target object for each member i of the series of the measured projections pi over plural iterations k (an initial composite image 3 is produced 6 and reconstructed with the object and background 7 which is then iteratively updated 9 with the projection views of the object and object background; Figs 1, 9 and ¶ [0050]-[0055]) and generating a final image of the target object h, based on the reconstructed images hi, when a set condition is met (a final image frame, represented as a highly constrained image frame 4, is completed 8 after the composite image reaches a desired quality 8; Figs 1, 9 and ¶ [0053]-[0055]), wherein the index i describes how many elements are in the series of projections p (the projection has a number of object pixels; ¶ [0055]), and iteration k indicates how many times the reconstruction of the image target is performed (a number of iterations are performed to produce the final image; ¶ [0053]), and wherein the image hi(k) of the target object and the image qi(k) of the background of the target object are calculated (the signal to noise (SNR) is calculated as the ration of object signal level to that of background noise; ¶ [0055]), for a current iteration k and a current index I (the SNR is calculated for each iteration of the reconstructed image frames; ¶ [0055]),  based on (1) an image hi(k) of the target object from a previous index x-1 (the composite image is updated 9 based on the object projection data from the previous iterations; ¶ [0052]-[0053]), (2) an image g(k- 1) of the background from a previous iteration k-1 (the composite image updated 9 includes the object background projection data from the previous iterations; ¶ [0052]-[0053], [0055]), and (iii) a corresponding measured projection pi (the image projection data is incorporated into the composite image during the iterative process; ¶ [0053]).
Regarding Claim 2, O’Halloran et al teach the method of Claim 1 (as described above), further comprising: for the current iteration k, and for the current index i, initiating the image gi(k) of the background from the image gi(k-1) of the background corresponding to the previous iteration k-1 (for each image iteration (iteration k), pixels (index i) in the projection representing the background and object signal levels are identified, and are incorporated into the composite image that incorporates the previous iteration; ¶ [0054]-[0055]).  
Regarding Claim 3, O’Halloran et al teach the method of Claim 2 (as described above), further comprising: for the current iteration k, and for the current index i, initiating the image hi of the target object from the image hi-1(k) of the previous index i-1 (for each image iteration (iteration k), pixels (index i) in the projection representing the background and object signal levels are identified, and are incorporated into the composite image that incorporates the previous iteration pixels; ¶ [0054]-[0055]).
Regarding Claim 8, O’Halloran et al teach the method of Claim 1 (as described above), wherein the series of measured projections pi are in the Radon space (image projections are taken from a Radon plane and reconstructed using a Radon transform; ¶ [0022], [0059]).

Regarding Claim 9, O’Halloran et al teach a computing device for reconstructing an image from plural copies, the computing device (computer 346 performs constrained image processing; Fig 15 and ¶ [0098]) comprising: an interface (data acquisition system 44 sends data to image reconstructor 345 and on to computer 346; Fig 15 and ¶ [0098]) for receiving a series of measured projections pi of a target object h and associated background (computer receives the image frame 2 is acquired 5 and composed of a set of projection views representing the object and background noise imaged; Figs 1, 9 and ¶ [0050]-[0052], [0055], [0102]); and a processor connected to the interface (computer 346 receives data from image reconstructor 345 and performs image processing, wherein the computer is recognized in the art to contain a processor; ¶ [0098]) and configured to, iteratively reconstruct images hi(k) of the target object h and images gi(k) of the background of the target object for each member i of the series of the measured projections pi for plural iterations k (an initial composite image 3 is produced 6 and reconstructed with the object and background 7 which is then iteratively updated 9 with the projection views of the object and object background; Figs 1, 9 and ¶ [0050]-[0055]); and generate a final image of the target object h, based on the reconstructed images hi, when a set condition is met (a final image frame, represented as a highly constrained image frame 4, is completed 8 after the composite image reaches a desired quality 8; Figs 1, 9 and ¶ [0053]-[0055]), wherein the index i describes how many elements are in the series of projections p (the projection has a number of object pixels; ¶ [0055]), and iteration k indicates how many times the reconstruction of the image target is performed (a number of iterations are performed to produce the final image; ¶ [0053]), and wherein the image hi(k) of the target object and the image qi(k) of the background of the target object are calculated (the signal to noise (SNR) is calculated as the ration of object signal level to that of background noise; ¶ [0055]), for a current iteration k and a current index I (the SNR is calculated for each iteration of the reconstructed image frames; ¶ [0055]),  based on (1) an image hi(k) of the target object from a previous index x-1 (the composite image is updated 9 based on the object projection data from the previous iterations; ¶ [0052]-[0053]), (2) an image g(k- 1) of the background from a previous iteration k-1 (the composite image updated 9 includes the object background projection data from the previous iterations; ¶ [0052]-[0053], [0055]), and (iii) a corresponding measured projection pi (the image projection data is incorporated into the composite image during the iterative process; ¶ [0053]).
Regarding Claim 10, O’Halloran et al teach the computing device of Claim 9 (as described above), wherein the processor (computer 346 performs image processing and is recognized in the art to contain a processor; ¶ [0098]) is further configured to: for the current iteration k, and for the current index i, initiating the image gi(k) of the background from the image gi(k-1) of the background corresponding to the previous iteration k-1 (for each image iteration (iteration k), pixels (index i) in the projection representing the background and object signal levels are identified, and are incorporated into the composite image that incorporates the previous iteration; ¶ [0054]-[0055]).  
Regarding Claim 11, O’Halloran et al teach the computing device of Claim 10 (as described above), wherein the processor (computer 346 performs image processing and is recognized in the art to contain a processor; ¶ [0098]) is further configured to: for the current iteration k, and for the current index i, initiating the image hi of the target object from the image hi-1(k) of the previous index i-1 (for each image iteration (iteration k), pixels (index i) in the projection representing the background and object signal levels are identified, and are incorporated into the composite image that incorporates the previous iteration pixels; ¶ [0054]-[0055]).
Regarding Claim 16, O’Halloran et al teach the computing device of Claim 9 (as described above), wherein the series of measured projections pi are in the Radon space (image projections are taken from a Radon plane and reconstructed using a Radon transform; ¶ [0022], [0059]).

Regarding Claim 17, O’Halloran et al teach a non-transitory computer readable medium including computer executable instructions (programs are stored on computer 346 for performing image processing; ¶ [0098]), wherein the instructions, when executed by a processor (computer 346, recognized in the art to contain a processor and carries out a program to perform the image processing; ¶ [0098], [0102]), implement instructions for image reconstruction from plural copies  (image reconstruction method using multiple image frames; ¶ [0050]), the instructions comprising: receiving a series of measured projections pi of a target object h and associated background  (the image frame 2 is acquired 5 and composed of a set of projection views representing the object and background noise imaged; Figs 1, 9 and ¶ [0050]-[0052], [0055]);      U.S. Application No. 16/982,419 iteratively reconstructing images hi(k) of the target object and images gi(k) of the background of the target object for each member i of the series of the measured projections pi over plural iterations k (an initial composite image 3 is produced 6 and reconstructed with the object and background 7 which is then iteratively updated 9 with the projection views of the object and object background; Figs 1, 9 and ¶ [0050]-[0055]) and generating a final image of the target object h, based on the reconstructed images hi, when a set condition is met (a final image frame, represented as a highly constrained image frame 4, is completed 8 after the composite image reaches a desired quality 8; Figs 1, 9 and ¶ [0053]-[0055]), wherein the index i describes how many elements are in the series of projections p (the projection has a number of object pixels; ¶ [0055]), and iteration k indicates how many times the reconstruction of the image target is performed (a number of iterations are performed to produce the final image; ¶ [0053]), and wherein the image hi(k) of the target object and the image qi(k) of the background of the target object are calculated (the signal to noise (SNR) is calculated as the ration of object signal level to that of background noise; ¶ [0055]), for a current iteration k and a current index I (the SNR is calculated for each iteration of the reconstructed image frames; ¶ [0055]),  based on (1) an image hi(k) of the target object from a previous index x-1 (the composite image is updated 9 based on the object projection data from the previous iterations; ¶ [0052]-[0053]), (2) an image g(k- 1) of the background from a previous iteration k-1 (the composite image updated 9 includes the object background projection data from the previous iterations; ¶ [0052]-[0053], [0055]), and (iii) a corresponding measured projection pi (the image projection data is incorporated into the composite image during the iterative process; ¶ [0053]).
Regarding Claim 18, O’Halloran et al teach the medium of Claim 17 (as described above), further comprising instructions for: for the current iteration k, and for the current index i, initiating the image gi(k) of the background from the image gi(k-1) of the background corresponding to the previous iteration k-1 (for each image iteration (iteration k), pixels (index i) in the projection representing the background and object signal levels are identified, and are incorporated into the composite image that incorporates the previous iteration; ¶ [0054]-[0055]); and for the current iteration k, and for the current index i, initiating the image hi of the target object from the image hi-1(k) of the previous index i-1 (for each image iteration (iteration k), pixels (index i) in the projection representing the background and object signal levels are identified, and are incorporated into the composite image that incorporates the previous iteration pixels; ¶ [0054]-[0055]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7, 13-15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over O’Halloran et al (US PG PUB 2008/0199063) in view of Kak et al (Principles of Computerized Tomographic Imaging: Chapter 7. Algebraic Reconstruction Algorithms).
Regarding Claim 5, O’Halloran et al teach the method of Claim 1 (as described above), including the step of calculating (the signal to noise (SNR) is calculated as the ration of object signal level to that of background noise; ¶ [0055]).
O’Halloran et al does not teach wherein the step of calculating comprises: solving an equation that links the image of the target object, the image of the background, the measured projections, and a matrix that describes image processing.

    PNG
    media_image1.png
    2
    5
    media_image1.png
    Greyscale
Kak et al is analogous art pertinent to the technology addressed in this application and teaches solving an equation that links the image of the target object, the image of the background, the measured projections, and a matrix that describes image processing (an equation is used with image object variables f1 and image background f2 for points with measurement data from matrix w (w11 and w12) defined by    Kak et al, Computerized Tomographic Imaging: Chapter 7. Algebraic Reconstruction Algorithms, 7.1 Image and Projection Representation, equations 1-3, equation 3 shown).
It would have been obvious to one of ordinary skill in the art to combine the teaching of O’Halloran et al with Kak et al including solving an equation that links the image of the target object, the image of the background, the measured projections, and a matrix that describes image processing. The use of the algebraic reconstruction technique is applied to connect the corresponding transmitter and receiver positions attenuated along ray paths in emission CT, thereby better predicting the position of the pixel and its value and construct more accurate algebraic reconstruction, as recognized by Kak et al (Introduction).

    PNG
    media_image2.png
    14
    32
    media_image2.png
    Greyscale
Regarding Claim 6, O’Halloran et al in view of Kak et al teach the method of Claim 5 (as described above), wherein Kak et al teaches the equation given by:
 where h is the image of the target object, bi includes the measurement data, and Di and Bi are matrices that act on images hi and gi, respectively
    PNG
    media_image1.png
    2
    5
    media_image1.png
    Greyscale
 (a point in grid representation with N-dimensional space with f variables (image hi and gi) and measurement data from matrix w (w11 and w12), defined by 
Kak et al, Computerized Tomographic Imaging: Chapter 7. Algebraic Reconstruction Algorithms, 7.1 Image and Projection Representation, equation 3 shown).
Regarding Claim 7, O’Halloran et al in view of Kak et al teach the method of Claim 5 (as described above), wherein Kak et al teaches applying a Kaczmarz algorithm to solve the equation for each index i and for each iteration k (the Kaczmarz algorithm is used for the correction step for a projection value, also known as the unrestricted ART algorithm; Introduction, Algebraic Reconstruction Algorithms, 7.1 Image and Projection Representation, equations 1-3).

Regarding Claim 13, O’Halloran et al teach the computing device of Claim 9 (as described above), including the processor (computer 346 is recognized in the art to contain a processor; ¶ [0098])
O’Halloran et al does not teach to solve an equation that links the image of the target object, the image of the background, the measured projections, and a matrix that describes image processing.

    PNG
    media_image1.png
    2
    5
    media_image1.png
    Greyscale
Kak et al is analogous art pertinent to the technology addressed in this application and teaches to solve an equation that links the image of the target object, the image of the background, the measured projections, and a matrix that describes image processing (an equation is used with image object variables f1 and image background f2 for points with measurement data from matrix w (w11 and w12) defined by    Kak et al, Computerized Tomographic Imaging: Chapter 7. Algebraic Reconstruction Algorithms, 7.1 Image and Projection Representation, equations 1-3, equation 3 shown).
It would have been obvious to one of ordinary skill in the art to combine the teaching of O’Halloran et al with Kak et al including solving an equation that links the image of the target object, the image of the background, the measured projections, and a matrix that describes image processing. The use of the algebraic reconstruction technique is applied to connect the corresponding transmitter and receiver positions attenuated along ray paths in emission CT, thereby better predicting the position of the pixel and its value and construct more accurate algebraic reconstruction, as recognized by Kak et al (Introduction).

    PNG
    media_image2.png
    14
    32
    media_image2.png
    Greyscale
Regarding Claim 14, O’Halloran et al in view of Kak et al teach the method of Claim 13 (as described above), wherein Kak et al teaches the equation given by:
 where h is the image of the target object, bi includes the measurement data, and Di and Bi are matrices that act on images hi and gi, respectively
    PNG
    media_image1.png
    2
    5
    media_image1.png
    Greyscale
 (a point in grid representation with N-dimensional space with f variables (image hi and gi) and measurement data from matrix w (w11 and w12), defined by 
Kak et al, Computerized Tomographic Imaging: Chapter 7. Algebraic Reconstruction Algorithms, 7.1 Image and Projection Representation, equation 3 shown).
Regarding Claim 15, O’Halloran et al in view of Kak et al teach the method of Claim 13 (as described above), wherein Kak et al teaches applying a Kaczmarz algorithm to solve the equation for each index i and for each iteration k (the Kaczmarz algorithm is used for the correction step for a projection value, also known as the unrestricted ART algorithm; Introduction, Algebraic Reconstruction Algorithms, 7.1 Image and Projection Representation, equations 1-3).

Regarding Claim 20, O’Halloran et al teach the medium of Claim 17 (as described above), including the step of calculating (the signal to noise (SNR) is calculated as the ration of object signal level to that of background noise; ¶ [0055]).
O’Halloran et al does not teach to solve an equation that links the image of the target object, the image of the background, the measured projections, and a matrix that describes image processing.

    PNG
    media_image1.png
    2
    5
    media_image1.png
    Greyscale
Kak et al is analogous art pertinent to the technology addressed in this application and teaches to solve an equation that links the image of the target object, the image of the background, the measured projections, and a matrix that describes image processing (an equation is used with image object variables f1 and image background f2 for points with measurement data from matrix w (w11 and w12) defined by    Kak et al, Computerized Tomographic Imaging: Chapter 7. Algebraic Reconstruction Algorithms, 7.1 Image and Projection Representation, equations 1-3, equation 3 shown).
It would have been obvious to one of ordinary skill in the art to combine the teaching of O’Halloran et al with Kak et al including solving an equation that links the image of the target object, the image of the background, the measured projections, and a matrix that describes image processing. The use of the algebraic reconstruction technique is applied to connect the corresponding transmitter and receiver positions attenuated along ray paths in emission CT, thereby better predicting the position of the pixel and its value and construct more accurate algebraic reconstruction, as recognized by Kak et al (Introduction).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al (US PG PUB 2013/0004052) teaches a system and method for image reconstruction of projection images including background image data removal from the target image data using an algebraic reconstruction technique and matrix algorithm to reconstruct the projection data.

    PNG
    media_image3.png
    57
    304
    media_image3.png
    Greyscale
Haerer et al (DE 102012200920) teaches a method and system for image reconstruction including use of system matrix A (Af=g, equation 1) with target picture elements k of object vector f, thus reconstruction data set to projection picture element j of measured projection data vector g, recognized conventionally as the algebraic reconstruction technique (ART), in the written form (equation 4). Haerer et al explains the use of the algebraic reconstruction technique is to distribute weighted “missing” portions according to the contribution of a target pixel and iteratively obtain a sufficient estimate for the target image values and would applicable to improve the estimation of the pixel values in reconstruction (¶ [0007]). 
Fu et al (US PG PUB 2014/0369581) teaches iterative reconstruction of a plurality of images including calculation using an algorithm based on the Hessian matrix.
Harrison et al (US PG PUB 2019/0340306) teaches a method and system for characterizing a near field illumination effect of a light source including reconstruction of a plurality of iteratively-captured images, including reconstruction algorithm based on the Kaczmarz method.
Rousso et al (US 7872235) teaches a method and system for image reconstruction including analysis of the target and background identified in the projection image during the sequence imaging.
Chen et al (US PG PUB 2015/0347682) teaches a system and method for medical image reconstruction from a plurality of quantitative projections including matrix algorithm correction.
Yi et al (US 8615118) teaches a system and method for image reconstruction of CT projections including matrix calculations analysis of the object and the background in the reconstruction.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/               Examiner, Art Unit 2667

/MATTHEW C BELLA/               Supervisory Patent Examiner, Art Unit 2667